DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 is grammatically incorrect. Examiner will examiner based upon broadest reasonable interpretation.   Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of copending Application No. 17/254,719. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations are very similar amongst both applications.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uhlenbusch (EP 3321114), hereinafter “Uhlenbusch”.
Regarding claim 1, Uhlenbusch discloses a nozzle for a fan assembly, the nozzle comprising: an air inlet (14); a first air outlet (upper portion of 20 shown in figure 7) for emitting an air flow and a second air outlet (lower portion of 20) for emitting an air flow, the first and second air outlets together defining an aggregate air outlet (20) of the nozzle (10); and a valve (50 or 40, detailed description second paragraph 3) for controlling an air flow from the air inlet (14) to the first and second air outlets (20, abstract), wherein the valve (50 or 40) comprises one or more valve members that are moveable to adjust the size of the first air outlet relative to the size of the second air outlet while keeping the size of the aggregate air outlet of the nozzle constant (detailed description section of specification paragraph 9). Examiner notes that air guide 50 pivots up and down and since there is only one valve member the aggregate air outlet is constant. 
Regarding claim 2, Uhlenbusch discloses the nozzle of claim 1, wherein the one or mo
Regarding claim 3, Uhlenbusch discloses the nozzle of claim 1, wherein the first air outlet (top portion of 20 shown in figure 7) and the second air outlet (lower portion of 20) are provided on a face of the nozzle and arc (detailed description section of specification, paragraph 9) oriented towards a central axis of the face of the nozzle (shown in figure 7).
Regarding claim 4, Uhlenbusch discloses the nozzle of claim 1, wherein the nozzle comprises an external guide surface (outlet surface of 50) adjacent the air outlets (20) and that spans an area between the first and second air outlets (shown in figure 6).
Regarding claim 5, Uhlenbusch discloses the nozzle of claim 4, wherein the first and second air outlets are oriented to direct an air flow over at least a portion of the external guide surface (shown in figure 7 that the air spans over outlet surface of 50).
Regarding claim 6, Uhlenbusch discloses the nozzle of claim 4, wherein the external guide surface defines a portion of the first and second air outlets (shown in figure 7).
Regarding claim 7, Uhlenbusch discloses the nozzle of claim 6, wherein the first outlet is defined by a first portion of a body (top portion of 18) of the nozzle and a first portion (top portion of 50) of the external guide surface and the second outlet is defined by a second portion (lower portion of 18) of the body of the nozzle and a second portion (lower portion of 50) of the external guide surface.
Regarding claim 8, Uhlenbusch discloses the nozzle of claim 4, wherein the one or more valve members are pivotally mounted (detailed description section of specification, paragraph 9).
Regarding claim 10, Uhlenbusch discloses the nozzle of claim 8, wherein the valve comprises a single valve member (50) that is arranged to pivot relative to a body (18) of the nozzle (shown in figure 7).
Regarding claim 11, Uhlenbusch discloses the nozzle of claim 1, wherein the valve comprises a first valve member (42) and a second valve member (46) that cooperate to adjust the size of the first air outlet relative to the size of the second air outlet while keeping the size of the aggregate air outlet of the nozzle constant (detailed description section of specification, paragraph 3 mentions that the fins 42 and 46 can be actuating with various ventilation settings through various pivoting settings)..
Regarding claim 12, Uhlenbusch discloses the nozzle of claim 11, wherein the first valve member and the second valve member are linked so that they move simultaneously (detailed description section of specification, paragraph 3 mentions that fins can be pivoted together).
Regarding claim 13, Uhlenbusch discloses the nozzle of claim 11, wherein the first valve member (42) comprises a first valve arm (figure 7 shows the fin 42 can be regarded as having an arm) that is arranged to maximally occlude the first air outlet when the first valve member is in the first end position and the second valve member (46) comprise a second valve arm (figure 7 shows the fin 46 can be regarded as having an arm) that is arranged to maximally occlude the second air outlet when the valve member is in the second end position (detailed description section of specification, paragraph 3).
Regarding claim 14, Uhlenbusch discloses the nozzle of claim 1, wherein the one or more valve members (42 and 46) are arranged to move translationally. Examiner notes that the fins can be seen as moving transitionally. 
Regarding claim 15, Uhlenbusch discloses the nozzle of claim 19, wherein the valve comprises a single valve member that is arranged to be moveable between a first end position in which a first end of the valve member maximally occludes the first air outlet and a second end position in which a second end of the valve member maximally occludes the second air outlet. Refer to the rejections of claims 2 and 10 for further details since the limitations are similar. 
Regarding claim 16, Uhlenbusch discloses the nozzle of claim 10, wherein the first and second air outlets define a pair of elongate slots (figure 6 shows that a portion of the outlet 20 between 18 and 50 can be seen as being an elongated slot).
Regarding claim 17, Uhlenbusch discloses the nozzle of claim 15, wherein the first and second air outlets define a pair of arcuate slots (figure 6 shows that a portion of the outlet 20 between 18 and 50 can be seen as having an arcuate space).
Regarding claim 19, Uhlenbusch discloses a fan assembly comprising an impeller, a motor for rotating the impeller to generate an air flow, and the nozzle of claim 1 for receiving the air flow. Examiner notes that Uhlenbusch is for a vehicle air conditioning system that inherently has an impeller and motor for providing venting air. Examiner notes that more structure should be provided to differentiate from other types of fan assembly. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uhlenbusch.
Regarding claim 9, Uhlenbusch the claimed inventionbut is silent to disclose that the one or more valve members are pivotally mounted beneath, or adjacent to, the external guide surface. It would have been obvious to one having ordinary skill in the art before the effective filing date of when the invention was made to have the one or more valve members be pivotally mounted beneath, or adjacent to, the external guide surface, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  There is no prior art that teaches all the limitations of claim 18, but more specifically, an elliptical face nozzle with arcuate slots that are diametrically opposed and the fan assembly having a single valve.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED O HASAN whose telephone number is (571)272-0990. The examiner can normally be reached Monday-Friday; 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED O HASAN/           Primary Examiner, Art Unit 3747                                                                                                                                                                                             	9/29/2022